Citation Nr: 0026411	
Decision Date: 10/02/00    Archive Date: 10/10/00

DOCKET NO.  95-34 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to an increased rating for the service-connected 
bipolar disorder.  




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel








INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.  

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
RO.  

The Board remanded the case in December 1997 for additional 
development of the record.  

In a July 2000 rating action, the RO assigned a 50 percent 
rating for the service-connected bipolar disorder, effective 
on August 27, 1999.  



FINDING OF FACT

The veteran's bipolar disorder is shown to more nearly 
approximate a level of disablement reflective of that 
productive of total social and industrial inadaptability.  



CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the service-connected bipolar disorder have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.132 including Diagnostic Code 
9206 (1996), 4.130 including Diagnostic Code 9432 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).  A claim for an increased evaluation is well grounded 
if the claimant asserts that a condition for which service 
connection has been granted has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  A finding of a well-
grounded claim invokes VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.103(a).  

The Board concludes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  All relevant 
facts have been properly developed, and no further assistance 
is required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 1991).  

The criteria in the VA Schedule for Rating Disabilities for 
evaluating mental disorders were revised effective on 
November 7, 1996; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  Karnas v. 
Derwinski, 1 Vet. App. at 312-13.  

The Board notes that the veteran's bipolar disorder was 
initially evaluated under the provisions of 38 C.F.R. § 4.132 
including Diagnostic Code 9206, as in effect prior to 
November 7, 1996.  In a July 2000 rating action, a 50 percent 
evaluation for the service-connected bipolar disorder was 
assigned under the revised criteria of Diagnostic Code 9432, 
effective on August 27, 1999.  

Under the General Rating Formula for Psychoneurotic 
Disorders, in effect until November 1996, a 100 percent 
evaluation is assigned when there are active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent rating is assigned when there 
is lesser symptomatology such as to produce severe impairment 
of social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9206 (1996).  

Under the revised criteria, a 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting herself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code 9432 (1999).  

In the field of mental disorders, the severity of disability 
is based upon actual symptomatology, as it affects social and 
industrial adaptability.  38 C.F.R. § 4.130.  In evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability based on all of the evidence of 
record. 38 C.F.R. § 4.129.  

Upon consideration of the evidentiary record in its entirety, 
the Board concludes that the medical evidence submitted in 
connection with the claim for increase supports the 
assignment of a 100 percent rating for the service-connected 
bipolar disorder.  

The most recent VA examination was conducted in August 1999 
when the examiner indicated that the notes from social work 
therapists stated at various times that there was no 
indication of psychosis; however, they did describe some 
other odd behaviors, including complaints of smells and trash 
in the veteran's apartment.  It was noted that the social 
workers also described social isolation and an inability to 
follow through on plans.  The veteran reported he had 
maintained contact with his sister-in-law and his late 
brother's children.  The examiner noted that the treatment 
notes indicated that he reported seeing his relatives on rare 
occasions.  The veteran reported that he had never been 
married and had no children.  He currently lived alone and 
reported that he had some friends.  The examiner noted that 
he did not offer any details regarding social life and it was 
unclear whether he did have any social contacts of any 
meaning.  The veteran reported that he retired in 1988 due to 
having problems with his supervisors and that he felt quite 
depressed and could not concentrate.  

On VA mental status examination, the examiner noted that the 
veteran appeared extremely disheveled with multiple rips and 
holes in his clothing.  It was indicated that, overall, he 
had a very odd appearance with unkempt hair and clothing.  
The examiner indicated that while the veteran was 
cooperative, his statements were odd and not very logical.  
It was indicated that he was not overtly psychotic.  The 
veteran described his mood as generally flat.  He indicated 
that he had little energy, motivation and little ability to 
concentrate.  It was noted that he seemed to start projects 
but they drew on for many years unfinished.  The examiner 
indicated that his affect was congruent with his stated mood.  
It was indicated that he appeared to have little insight into 
how his appearance might impact others.  The veteran reported 
that he had some difficulty with recent memory.  There were 
not overt signs of a thought disorder.  The veteran noted 
that he sometimes had dreams that he thought were real and 
caused him to take some action.  The examiner noted that this 
did not exactly meet the criteria for a delusion.  

The VA examiner noted that the veteran appeared to be unaware 
overall of how his appearance and his unrealistic goals for 
the future might negatively impact his credibility.  It was 
noted that he had been working on a draft of a paper since 
1996, obviously unable to finish the project.  The examiner 
indicated that the veteran had had only supportive treatment 
throughout the years with no medications used.  The examiner 
stated that it was uncertain if any of the present symptoms 
would remit.  It was concluded that the original service-
connected disorder had likely become solidified secondary to 
his retirement and increased social isolation, especially 
since he had not been in any therapy for four to five years.  
The examiner found that his overall functioning was quite 
impaired.  The diagnosis was that of bipolar disorder; mixed 
personality disorder with schizoptypical and obsessive 
compulsive traits.  It was indicated that the Global 
Assessment of Functioning (GAF) score currently and for the 
previous year was 42.  The examiner noted that the service-
connected disability had likely become exacerbated due to 
lack of treatment as well as lack of social stimulation.    

The Board finds that the disability picture referable to the 
service-connected bipolar disorder more nearly approximates a 
level of disablement consistent with that of total social and 
industrial inadaptability as required for the assignment of a 
100 percent rating under the old criteria.  The clinical 
evidence of record shows that the veteran was socially 
isolated and presented very odd and illogical ideas.  The 
veteran also had much difficulty completing tasks and 
incapacitated by depression.  It was most recently noted on 
examination that the veteran had not been receiving treatment 
for four to five years, but that he had not functioned well 
since retirement in 1988.  The examiner recorded a GAF score 
of 42.  

Thus, the Board concludes that the medical evidence supports 
a finding that the veteran's bipolar disorder is productive 
of total social and industrial inadaptability.  Accordingly, 
the Board finds that a 100 percent rating for service-
connected bipolar disorder is for application in this case.  



ORDER

A 100 percent rating for service-connected bipolar disorder 
is granted, subject to the regulations controlling to 
disbursement of VA monetary benefits.  



REMAND

As noted, in a July 2000 rating action, the RO assigned a 
50 percent rating for the service-connected bipolar 
disorder, effective on August 27, 1999.  In September 
2000, the veteran asked that an earlier effective date be 
assigned for the 50 percent evaluation.  

In view of the Board's action in assigning a 100 percent 
rating for the service-connected bipolar disorder, the Board 
finds that further consideration of the veteran's claim for 
increase must be deferred pending appropriate adjudication in 
that the RO should now assign an effective date for the 100 
percent evaluation.  

Accordingly, the case is REMANDED to the RO for the following:  

After undertaking all necessary 
development, and in accord with 
applicable procedures, the RO should 
assign an effective date for the grant of 
the 100 percent rating for the service-
connected bipolar disorder.  All 
indicated development should be taken in 
this regard.  Then, if indicated, the RO 
should address the veteran's contentions 
regarding an earlier effective date for 
increased compensation benefits for the 
service-connected bipolar disorder.  If 
any action remains adverse to the 
veteran, then he should be provided with 
a Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

 

